Opinion issued September 29, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00338-CV
                           ———————————
  PACIFIC ALLIED ASSET MANAGEMENT, LLC, AND NORTHWEST
              CROSSING CAPITAL, LLC, Appellants
                                        V.
        HUI KIL WOO DBA OLYMPIC CONSTRUCTION, Appellee



                   On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-25496



                         MEMORANDUM OPINION

      Appellants, Pacific Allied Asset Management, LLC and Northwest Crossing

Capital, LLC, have filed a motion to dismiss the appeal. No other party has filed a

notice of appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).
Further, more than ten days have passed and no party has responded to the motion.

See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Brown.




                                           2